Case 2:20-cv-14243-JMV-MF Document 70 Filed 11/04/20 Page 1 of 1 PageID: 1742




                                       UNITED STATES DISTRICT COURT
                                                   for the
                                          DISTRICT OF NEW JERSEY


CITY OF HOBOKEN

                            Plaintiff(s),                      REQUEST BY LOCAL COUNSEL
                                                               FOR PRO HAC VICE ATTORNEY TO
           v.                                                  RECEIVE ELECTRONIC
                                                               NOTIFICATION

EXXON MOBIL CORP., et. al.,                                    Civil Action No.   2:20-cv14243(JMV)(MF)
                            Defendant(s)




           Request is hereby made by local counsel for pro hac vice counsel to receive electronic notifications in the
within matter, and it is represented that:

                1.   An order of the Court granting a motion to appear pro hac vice in the within matter has
                     been entered; and

                2.   If admission was granted after March 22, 2005, the Admission Fee, in the amount of $150,
                     pursuant to L.Civ.R. 101.1(c)(3), has been paid to the Clerk of the Court.


                                                                                      /s/Michael K. Plumb
                                                                                   Signature of Local Counsel


PRO HAC VICE ATTORNEY INFORMATION:

                     Sean C. Grimsley
Name:                ____________________________
                     Bartlit Beck LLP
Address:             ____________________________
                     1801 Wewatta Street
                     ____________________________
                     Suite 1200
                     ____________________________

                      Denver, CO 80202
                     ____________________________
                      sean.grimsley@bartlitbeck.com
E-mail:
                     2QHHPDLODGGUHVVRQO\




                                                                                                                 DNJ-CMECF-002 |
